DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 47 and 59 are objected to because of the following informalities:  
Regarding each of claims 47 and 59, there is an extraneous period after “gauge”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first element” and “second element” in claim 52.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 52-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 52, from which claims 53-59 depend, “the third element” lacks antecedent basis.  For the purpose of examination, it is assumed the second element is referred to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-60 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0149235 (Jackson) in view of U.S. Patent Application Publication No. 2017/0196508 (Hunter) and U.S. Patent Application Publication No. 2018/0195547 (Demeocq).
Regarding claim 41, Jackson discloses a spinal construct (see Fig. 4, e.g.) comprising: a spinal rod (18); a setscrew (1) comprising a tip (82), the setscrew defining a socket (54/86).
Jackson fails to disclose a gauge positioned in the socket, the gauge being configured to measure a force between the setscrew and the spinal rod when the tip engages the spinal rod.  However, Hunter suggests using strain gauges on or within spinal constructs to measure the strain between components of the construct and prevent damage to the device from excess stress (see Figs. 11C) (see paragraphs [0013], [0077], and [0078]).  Additionally, Demeocq discloses positioning strain gauges (8) in a socket (10) of a screw (1) in order to measure stress experienced by the screw (see paragraph [0061]).  Regarding claim 43, Demeocq suggests the strain gauges are coupled to an inner surface of the socket (see Fig. 4 and paragraphs [0061] and [0062]).  Regarding claim 44, Demeocq suggests wherein the gauge comprises a plurality of gauges (12) arranged along a transverse axis of the setscrew (see Figs. 4 and 5).  Regarding claim 45, Demeocq suggests wherein the gauge comprises a plurality of gauges (12 or 14) arranged radially about a longitudinal axis of the setscrew (see Figs. 4, 5, and 9).  Regarding claims 46 and 47, Demeocq suggests further comprising: an antenna (8g); and an integrated circuit (8a) in communication with the antennae and the gauge, wherein the integrated circuit and at least a portion of the antenna are positioned within the socket (see Fig. 4).  Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to position a gauge in the socket of the setscrew of Jackson that is configured to measure a force between the setscrew and the spinal rod when the tip engages the spinal rod as suggested by Hunter and Demeocq in order to allow the user to measure the force between the set screw and spinal rod and prevent damage to these components caused by too much stress (see Hunter, paragraphs [0013], [0077], and [0078]).  
Regarding claim 42, Jackson discloses wherein the setscrew comprises an outer surface (50) defining a thread form (52) and an opposite inner surface defining the socket (54/86) (see Figs. 1-4).
Regarding claim 43, Jackson discloses wherein the setscrew comprises an outer surface (50) defining a thread form (52) and an opposite inner surface defining the socket (54/86), and as noted above, Demeocq suggests the gauge being coupled to the inner surface defining the socket.
Regarding claim 48, Jackson discloses wherein the setscrew extends along a central longitudinal axis (axis A/B, see paragraph [0041] and Fig. 1) between a proximal portion (10) and a distal portion (6/8), the setscrew comprising an inner surface (inner surface defining socket 54/86, see Fig. 3, e.g.) and an outer surface (20/50), the inner surface defining the socket (see Fig. 3), the socket extending parallel to the central longitudinal axis (see Figs. 1 and 3).
Regarding claim 49, Jackson discloses wherein the outer surface defines a plurality of flat surfaces (20) extending along the proximal portion, the flat surfaces being positioned radially about the central longitudinal axis (see Fig. 1).
Regarding claim 50, Jackson discloses wherein the socket extends through the proximal portion (portion 54 of socket extends through proximal portion 10) and into the distal portion (portion 86 of socket extends into distal portion 6/8), the socket being coaxial with the central longitudinal axis (see Figs. 1 and 3).
Regarding claim 51, Jackson discloses wherein the outer surface (50) defines a thread form (52) extending along the distal portion.
Regarding claim 52, Jackson discloses a spinal construct (see Fig. 4, e.g.) comprising: a first member (12) comprising a cavity (16) and a first element (32); a second member (18) disposed in the cavity; a third member (1) comprising a second element (52), a tip (82) and a socket (54/86), the second element being configured for engagement with the first element to couple the third member to the first member (see paragraph [0036] and Fig. 4).
Jackson fails to disclose a gauge positioned in the socket, the gauge being configured to measure a force between the third member and the second member when the third element is coupled to the first element and the tip engages the second member.  However, Hunter suggests using strain gauges on or within spinal constructs to measure the strain between components of the construct and prevent damage to the device from excess stress (see Figs. 11C) (see paragraphs [0013], [0077], and [0078]).  Additionally, Demeocq discloses positioning strain gauges (8) in a socket (10) of a screw (1) in order to measure stress experienced by the screw (see paragraph [0061]).  Regarding claim 59, Demeocq suggests further comprising: an antenna (8g); and an integrated circuit (8a) in communication with the antennae and the gauge, wherein the integrated circuit and at least a portion of the antenna are positioned within the socket (see Fig. 4).  Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to position a gauge in the socket of the third member of Jackson that is configured to measure a force between the third member and the second member when the third member is coupled to the first member such that the tip engages the second member as suggested by Hunter and Demeocq in order to allow the user to measure the force between the set screw and spinal rod and prevent damage to these components caused by too much stress (see Hunter, paragraphs [0013], [0077], and [0078]).  
Regarding claim 53, Jackson discloses wherein the first element is a first thread form (32) and the second element is a second thread form (52) (see paragraph [0036]).
Regarding claim 54, Jackson discloses wherein the first element is a first thread form (32) and the second element is a second thread form (52) (see paragraph [0036]), the second thread form being timed with the first thread form to position the gauge in a selected orientation relative to the second member (Jackson as modified in claim 52 above would allow for at least one of the gauges to be positioned in a selected orientation relative to the rod upon threading between the first and second threads).
Regarding claim 55, Jackson discloses wherein the third member extends along a central longitudinal axis (axis A/B, see paragraph [0041] and Fig. 1) between a proximal portion (10) and a distal portion (6/8), the third member comprising an inner surface (inner surface defining socket 54/86, see Fig. 3, e.g.) and an outer surface (20/50), the inner surface defining the socket (see Fig. 3), the socket extending parallel to the central longitudinal axis (see Figs. 1 and 3).
Regarding claim 56, Jackson discloses wherein the outer surface defines a plurality of flat surfaces (20) extending along the proximal portion, the flat surfaces being positioned radially about the central longitudinal axis (see Fig. 1).
Regarding claim 57, Jackson discloses wherein the socket extends through the proximal portion (portion 54 of socket extends through proximal portion 10) and into the distal portion (portion 86 of socket extends into distal portion 6/8), the socket being coaxial with the central longitudinal axis (see Figs. 1 and 3).
Regarding claim 58, Jackson discloses wherein the first element is a first thread form (32) and the second element is a second thread form (52) extending outwardly from the outer surface (50) (see paragraph [0036] and Fig. 1), the second thread form (52) extending along the distal portion (thread form 52 extends along distal portion 6/8).
Regarding claim 60, Jackson discloses a spinal construct (see Fig. 4) comprising: a bone fastener (14) comprising a cavity (16) and a first element (32); a rod (18) disposed in the cavity; a setscrew (1) comprising a second element (52), a tip (82) and a socket (54/86), the second element being configured for engagement with the first element to couple the setscrew to the bone fastener (see Fig. 4 and paragraph [0036]); and wherein the setscrew extends along a central longitudinal axis (axis A/B, see paragraph [0041] and Fig. 1) between a proximal portion (10) and a distal portion (6/8), the setscrew comprising an inner surface (inner surface defining socket 54/86, see Fig. 3, e.g.) and an outer surface (20/50), the inner surface defining the socket (see Fig. 3), the socket extending parallel to the central longitudinal axis (see Figs. 1 and 3).
Jackson fails to disclose a gauge positioned in the socket, the gauge being configured to measure a force between the setscrew and the rod when the setscrew is coupled to the bone fastener and the tip engages the rod.  However, Hunter suggests using strain gauges on or within spinal constructs to measure the strain between components of the construct and prevent damage to the device from excess stress (see Figs. 11C) (see paragraphs [0013], [0077], and [0078]).  Additionally, Demeocq discloses positioning strain gauges (8) in a socket (10) of a screw (1) in order to measure stress experienced by the screw (see paragraph [0061]).  Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to position a gauge in the socket of the setscrew of Jackson that is configured to measure a force between the setscrew and the spinal rod when the setscrew is coupled to the bone fastener such that the tip engages the spinal rod as suggested by Hunter and Demeocq in order to allow the user to measure the force between the set screw and spinal rod and prevent damage to these components caused by too much stress (see Hunter, paragraphs [0013], [0077], and [0078]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773